Title: To James Madison from Nicholas Gouin Dufief, 7 April 1814
From: Dufief, Nicholas Gouin
To: Madison, James


        
          Sir,
          Philada April 7. 1814
        
        I, very much, regret the necessity which compels me to apply to You as an individual and a gentleman for a line in answer, that I never sold or forwarded to you a work intitled “La création du Monde, par Bécourt.” A report that I Supplied you with this book has induced the Grand Jury of Philadelphia to prefer an indictment against me as the publisher thereof. You will, therefore, lay me under peculiar obligation and do an act of Justice at the Same time by enabling me to contradict it. I have the Honour to be Sir, your very Humble & obedient Servant
        
          N. G. Dufief
        
      